Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 2, 7, 8 and 11-16 are amended. Claims 2-21 are pending. 

Response to Arguments
With regards to applicant’s arguments, filed on 11/25/2020, with respect to the 101 rejection of claims 11-15, the arguments have been fully considered and are persuasive in view of the claims’ amendment.  The 101 rejection of claims 11-15 has been withdrawn. 
With regards to applicant’s arguments, filed on 11/25/2020, with respect to the 103 rejection of claims 2-21, the arguments are considered but are not persuasive. The applicant asserts that the combination of Rustogi and Liu does not teach or suggest: “receiving, through an application programming interface, a set of communication requests directed at with the endpoint pool resource” of claim 1 and 11 or the similar limitation of “... receiving a communication request through the programmatic interface, the communication request directed at the endpoint pool resource...” in claim 16. Examiner respectfully disagrees.
The combination of Rustogi and Liu, specifically Rustogi discloses receiving, via an internet protocol (IP) network, an incoming call request initiated from a call originating endpoint [Assigned as an origin endpoint]. Information identifying at least one call destination endpoint associated with one or more of the plurality of predetermined protocols is received from the call See Rustogi; Par. [33]-[35]) Information identifying at least one call destination endpoint comprises an identifier of a corresponding set of predefined calling rules stored in a database. The calling rules comprise hierarchical contact information arranged in logical tables. For example, multiple destination endpoints (i.e. mobile or fixed-line telephones/numbers, Skype addresses, and so forth) may be associated with an individual, and compiled into a logical table termed a `Personal Access List` (PAL). logical tables termed `pools` may contain lists of PALs and/or individual destination endpoints. Pools generally represent groups of associated individuals whom the subscriber may wish to contact. (See Rustogi; Par. [44],[53]-[55])

Further Rustogi discloses the multi-protocol switching system 100 receives a connection request, in the form of a SIP call 102 or a non-SIP call 104. The system responds by accepting the request, and creating an initial connection between the calling subscriber endpoint and the SCP 110. Each subscriber has one or more calling numbers or identifiers associated with their account. Calls made to the system 100 from one of the registered numbers can be automatically associated with the corresponding subscriber account. Accordingly, the SCP 110 checks subscriber records held in the SDP 112 to determine whether the calling number is known. If the number does not correspond with a registered number of any existing subscriber, then the SCP may initiate a procedure 608 to receive a PIN. If the received pin is compared with records in SDP112 and found valid, the connection is established to the appropriate destination. (See Rustogi; Par. [167]-[169], [217]-[218] and Fig. 6)

for each destination phone number instance in the set of communication requests, selecting an account phone number associated with the endpoint pool resource based on a geographic location of a destination phone number and a geographic location of the account phone number and initiating, by the communication platform, communication with the destination phone number from an origin endpoint assigned as the account phone number” as recited in claim 1, as well as the similar limitations relating to “selecting an account phone number” in claims 11 and 16. Examiner respectfully disagrees.
The combination of Rustogi and Liu, specifically Liu discloses the routing database [Shown in Fig. 4B] that includes a roaming subscribers database 420 and a best routes database 422. The roaming subscribers database 420 lists the unique phone number or extension of each subscriber, i.e., the unique telephone number assigned to the roaming subscriber and to which all calls to his regular number are forwarded, as well as the corresponding local number currently assigned to the roaming subscriber 424. For example, the AT&T.RTM. subscriber having a phone number 415-555-1234 may be assigned current VODAPHONE.RTM. number in London of +44-08457-300-123. The best routes database 422 lists the preferred routing details for connections between different geographic locations, such as between San Francisco and London, between San Francisco and Perth, and so on. [Routing phone numbers are configured and selected based on  the caller’s home location and based on the destination to be called. For example a routing phone number is selected when a caller in London calling San Francisco. A different routing phone number is selected when the same caller is calling Perth]. 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


4.	Claims 2-5, 9, 11-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rustogi (US Pub. No. 2015/0381666 A1) in view of Liu et al. (US Pub. No. 2012/0208532 A1).

configuring, by a communication platform, an endpoint pool resource (See Par. [53]-[54] of Rustogi for a reference to multiple destination endpoints may be associated with an individual, and compiled into a logical table termed a `Personal Access List` (PAL). logical tables termed `pools` may contain lists of PALs and/or individual destination endpoints) with a set of account phone numbers associated with a first account of the communication platform (See Par. [162], [168], [174] and Fig. 6 of Rustogi for a reference to a collection of phone numbers and addresses of a plurality of endpoints associated with an individual subscriber. Calls made to the platform 100 from the registered numbers associated with the subscriber’s account) receiving, through an application programming interface (See Par. [251]-[252] of Rustogi for a reference to the multi-protocol platform 100 effectively arranges and facilitates communication for multiple contacts, multiple destinations per contact, multiple users (accounts) and multiple contacts per group that make up the endpoint pool resource),  a set of communication requests directed at the endpoint pool resource (See Par. [33], [44], [55] and Fig. 6 of Rustogi for a reference to receiving a plurality of call requests to one or more corresponding call destination endpoints, wherein the requests are associated with a subscriber number and identifying code(endpoint resource)), the set of communication requests specifying a set of destination phone numbers (See Par. [174], [217]-[218] of Rustogi for a reference to the connection requests contain information identifying the subscriber’s endpoint number or address and a corresponding destination endpoints’ numbers or addresses); and initiating, by the communication platform, communication with the destination phone number from an origin endpoint assigned (Caller endpoint) as the account phone number (See Par. [167]-[168] and Fig. 6 of Rustogi for a reference to the multi-protocol platform 100, in response to receiving a connection request [Fig. 6; Step 602], creates/establishes a connection between the caller endpoint and the service control point 110 [Fig. 6; Step 604]).
Rustogi does not explicitly disclose wherein the set of account phone numbers are associated with geographic locations and include at least a subset of phone numbers associated with distinct geographic locations; for each destination phone number instance in the set of communication requests, selecting an account phone number associated with the first account based on a geographic location of a destination phone number and a geographic location of the account phone number.
However, Liu discloses wherein the set of account phone numbers are associated with geographic locations (See Par. [78]-[79] and Fig. 5B of Liu for a reference to database 525 that associates access phone number to geographic location based on area code) and include at least a subset of phone numbers associated with distinct geographic locations (See Par. [69]-[70] and Fig. 4B of Liu for a reference to routing DB 130 assigns a group of destination phone numbers [Unique Phone Number] for each account. Unique phone numbers are for roaming purposes and configures best routs for connections between different geographic locations); 
for each destination phone number instance in the set of communication requests, selecting an account phone number associated with the first account based on a geographic location of a destination phone number and a geographic location of the account phone number (See Par. [70], [90] of Liu for a reference to routing phone numbers are configured and selected based on  the caller’s home location and based on the destination to be called. For example a routing phone number is selected when a caller in London calling San Francisco. A different routing phone number is selected when the same caller is calling Perth).
Liu; Par. [99]).

Regarding claim 3, Rustogi does not explicitly disclose wherein the geographic location of the destination phone number and the geographic location of the account phone number depend on an area code.
However, the combination of Rustogi and Liu, specifically Liu discloses wherein the geographic location of the destination phone number and the geographic location of the account phone number depend on an area code (See Par. [78]-[79] and Fig. 5B of Liu for a reference to database 525 that associates access phone number to geographic location based on area code).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Liu and Rustogi. The motivation of combination is reducing the cost of incoming calls, by selecting the most efficient rout for the call based on the calling and destination’s geographic location.  (Liu; Par. [99]).

Regarding claim 4, Rustogi does not explicitly disclose wherein selecting the account phone number based on the geographic location of the destination phone number and the 
However, the combination of Rustogi and Liu, specifically Liu discloses wherein selecting the account phone number based on the geographic location of the destination phone number (See Par. [78]-[79] and Fig. 5B of Liu for a reference to database 525 that associates access phone number to geographic location based on area code) and the geographic location of the account phone number is further based on regional proximity of the geographic location of the destination phone number and the geographic location of the account phone (See Par. [99] of Liu for a reference to calls are forwarded to a unique phone number at a communication number closest to the subscriber’s home location. Based on the call’s destination, the call is routed to the nearest server to where the call should be received).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Liu and Rustogi. The motivation of combination is reducing the cost of incoming calls, by selecting the most efficient rout for the call based on the calling and destination’s geographic location.  (Liu; Par. [99]).

Regarding claim 5, Rustogi discloses wherein the geographic location of the destination phone number and the geographic location of the account phone number depend on a country code (See Par. [208], [244] of Rustogi for a reference to an incoming country identifier may be used to determine whether or not a number should be called based upon a current location of the calling subscriber. [See Taxi service example in Table 3])
Rustogi does not explicitly disclose the geographic location of the destination phone number and the geographic location of the account phone number depend on area code.
However, the combination of Rustogi and Liu, specifically Liu discloses the geographic location of the destination phone number and the geographic location of the account phone number depend on area code (See Par. [78]-[79] and Fig. 5B of Liu for a reference to database 525 that associates access phone number to geographic location based on area code).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Liu and Rustogi. The motivation of combination is reducing the cost of incoming calls, by selecting the most efficient rout for the call based on the calling and destination’s geographic location.  (Liu; Par. [99]).

Regarding claim 9, the combination of Rustogi and Liu, specifically Rustogi discloses wherein initiating a communication comprises sending a message to the destination phone number (See Par. [239] of Rustogi for a reference to sending a message to a specific service/phone number, then the platform 100 initiate a connection to the SCP 110 and the subscriber’s device).

non-transitory computer-readable storage medium comprising computer-readable instructions (See Par. [44] of Liu for a reference to the computer-readable media, provide non-volatile storage of computer readable instructions, data structures, program modules and other data for the authentication server 118)

Regarding claim 12, Rustogi does not explicitly disclose wherein the geographic location of the destination phone number and the geographic location account phone number depend on an area code, and wherein selecting the account phone number based on the geographic location of the destination phone number and the geographic location of the account phone number is further based on regional proximity of the geographic location of the destination phone number and the geographic location of the account phone.
However, the combination of Rustogi and Liu, specifically Liu discloses wherein the geographic location of the destination phone number and the geographic location account phone number depend on an area code (See Par. [78]-[79] and Fig. 5B of Liu for a reference to database 525 that associates access phone number to geographic location based on area code), and wherein selecting the account phone number based on the geographic location of the destination phone number (See Par. [78]-[79] and Fig. 5B of Liu for a reference to database 525 that associates access phone number to geographic location based on area code) and the geographic location of the account phone number is further based on regional proximity of the geographic location of the destination phone number and the geographic location of the account phone (See Par. [99] of Liu for a reference to calls are forwarded to a unique phone number at a communication number closest to the subscriber’s home location. Based on the call’s destination, the call is routed to the nearest server to where the call should be received).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Liu and Rustogi. The motivation of combination is reducing the cost of incoming calls, by selecting the most efficient rout for the call based on the calling and destination’s geographic location.  (Liu; Par. [99]).

Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 2, including system comprising: a communication platform (See Rustogi; Fig. 1; multi-protocol platform 100) that comprises a plurality of accounts (See Rustogi; Fig. 1; Subscribers 106-118), the communication platform comprising interfaces with the phone network and at least one programmatic interface for receipt of communication requests an endpoint inventory system (See Par. [28] of Rustogi for a reference to the system may further comprise a Service Data Point (SDP) interfaced with the SCP).

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 3.


Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 5.

5.	Claims 6, 10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rustogi in view of Liu et al. and further in view of Lawson et al. (US Pub. No. 2014/0064467 A1).
Regarding claim 6, the combination of Rustogi and Liu does not explicitly disclose the method of claim 2, further comprising: detecting a capacity limit for initiated communications by the account and allocating phone numbers to the set of account phone numbers.
However, Lawson discloses detecting a capacity limit for initiated communications by the account (See Par. [37], [46] and Fig. 11 of Lawson for a reference to tracking/metering of usage by detecting the number of calls/messages within a predetermined period of time) and allocating phone numbers to the set of account phone numbers (See Par. [60] of Lawson for a reference to the account configures a set of phone number for incoming calls).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to combine the teaching of Lawson and Rustogi. The motivation of combination is conserving resources dedicated to a communication session while providing a wide variety of possible services. (Lawson; Par. [49]).


However, Lawson discloses wherein initiating a communication comprises initiating a synchronous communication session with the destination number (See Par. [50], [56] of Lawson for a reference to initiating a communication session request to establish a synchronous communication session between a source and destination endpoints).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed to combine the teaching of Lawson and Rustogi. The motivation of combination is conserving resources dedicated to a communication session while providing a wide variety of possible services. (Lawson; Par. [49]).

	Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 6.


Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 6.




Allowable Subject Matter
6.	Claims 7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim 14 has the same allowable matter as claim 7, and is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim by virtue of their dependency on claim 7. Claim 15 is objected to as being dependent upon a rejected base claim, by virtue of their dependency on claim 14.

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shi et al. (US 2012/0102116 A1) discloses a method, a system, and a proxy node for Peer-to-Peer (P2P) streaming media data distribution.
Hu et al. (US 2009/0023453 A1) discloses converged wireless and mobile communications based on Open Wireless Architecture (OWA) convergence technology.
Behravan et al. (US. Pub. No. 2015/0296526 A1) discloses a terminal device, a network node and methods therein for handling IDC interference in a communications network.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/R.K.F/Examiner, Art Unit 2413           
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413